PER CURIAM.
The trial court imposed attorney’s fees and court costs on the appellant without *1344notice and a hearing, contrary to Jenkins v. State, 444 So.2d 947 (Fla.1984). Further, appellant did not waive notice or a hearing in his affidavit of insolvency. Therefore we reverse the order imposing $250 attorney’s fees and $50 court costs, without prejudice to the trial court assessing costs against the appellant after proper notice and hearing. Otherwise, affirmed.
LEHAN, A.C.J., and THREADGILL and PARKER, JJ., concur.